The Honorable Jim Guy Tucker Office of the Governor State Capitol Little Rock, AR  72201
Dear Governor Tucker:
This is in response to your request for an opinion on whether a vacancy presently exists on the Arkansas Rice Research and Promotion Board.
The composition of the Arkansas Rice Research and Promotion Board is governed by A.C.A. 2-20-505 (1987).  According to A.C.A. 2-20-505, all nine members of the Arkansas Rice Research and Promotion Board "shall be members of the boards of directors of their respective organizations," and these members "shall serve for a term of two years and until his successor is duly selected."
You indicate that the Rice Council representative on the Rice Research and Promotion Board, who was appointed in 1993 to a two-year term, has recently ceased to be on the Rice Council Board.  The Rice Council has since submitted names of two nominees for appointment.  Thus, the question is whether a vacancy presently exists or only arises in 1995 at the expiration of the present Rice Council representative's two-year term.
Arkansas Code Annotated 2-20-505 does not contemplate the situation that you now describe, nor does it provide generally for the filling of vacancies on the Board, so I should initially point out that your question can only be answered conclusively by a court.  It is my opinion, however, that a vacancy currently exists on the Arkansas Rice Research and Promotion Board.
Members of the Arkansas Rice Research and Promotion Board are required by statute to possess certain qualifications, one of which is membership on the board of directors of the organization which they represent.  When the individual in question ceased to be a member of the Rice Council Board, that individual became ineligible for membership on the Arkansas Rice Research and Promotion Board.
In my opinion, therefore, a member of the Rice Council Board should now be appointed to the Arkansas Rice Research and Promotion Board in Accordance with A.C.A. 2-20-505.  This opinion, however, is based upon an interpretation of the statute in question since there are no cases or other legislative enactments offering guidance in this area.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elana C. Wills.
Sincerely, WINSTON BRYANT Attorney General
WB:ddm/cyh